        Case 1:19-cv-01278-RBW Document 116 Filed 10/29/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                             ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

October 29, 2020, via teleconference, it is hereby

       ORDERED that, on or before October 29, 2020, the United States Department of Justice

(the “Department”) shall order a transcript of the ex parte hearing held on October 7, 2020, so

that the court reporter can expeditiously prepare a transcript of the hearing for the Department’s

and the Court’s review prior to the production of a redacted copy of the transcript to the plaintiffs

before November 3, 2020. It is further
         Case 1:19-cv-01278-RBW Document 116 Filed 10/29/20 Page 2 of 2




        ORDERED that the status conference currently scheduled for November 4, 2020, is

VACATED. It is further

        ORDERED that, on or before December 1, 2020, the Department shall produce to the

plaintiffs all remaining non-exempt portions of the typewritten narratives of the FD-302 forms

that it identified on the list filed under seal to the Court on October 7, 2020. It is further

        ORDERED that, on December 4, 2020, at 9:30 a.m., the parties shall appear before the

Court for a status conference via teleconference by calling 1-877-873-8017 and entering the

Court’s access code (8583213) followed by the pound key (#).

        SO ORDERED this 29th day of October, 2020.


                                                                REGGIE B. WALTON
                                                                United States District Judge




                                                   2
